DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1-22, filed as a part of the Specification on 07 August 2020, have been examined. The Examiner notes that this claim set was used, as the claim set filed on 07 August 2020 did not include claim 1, and the rest of the claims appear to be identical. The Examiner respectfully requests that a new claim set with all claims be included in the response. 

Claim Objections
Claims 1, 4, 9, 10, 16, and 22 are objected to because of the following informalities: regarding claim 1, the limitations “second followed by the addition of an anionic flocculant…” is awkward/redundant (emphasis added); regarding claims 4 and 22, the first word in each step is unnecessarily capitalized; regarding claims 9 and 10, the limitation “PH” should be recited as “pH”; and regarding claim 16, “najayote” is misspelled.  Appropriate correction is required.

Specification
The disclosure is objected to because of the following informalities: U.S. Patent Document “7497455” in the references cited section does not appear to be the correct patent number. Additionally the Abstract is objected to because it is formatted as three paragraphs. See MPEP 608.01(b). Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7-10, the limitation “the contaminated liquid” should likely be recited as “the nejayote” as claim 6 identified “the contaminated liquid” as such.
With respect to claims 11, 21, and 22, the limitation “the contaminated liquid” lacks antecedent basis in the claim language.  
Regarding claims 12-20, they are rejected for being dependent on a rejected base claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 2, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Lamensdorf et al. (U.S. Patent # 5681475), hereinafter “Lamensdorf”.
With respect to claims 1, 2, 4, and 5, Lamensdorf teaches a method for purifying contaminated water for drinking purposes, comprising addition of a composition comprising a water-soluble solid alkali, a solid anionic flocculant, and a solid cationic flocculant (Abstract; Column 2, lines 17-46), wherein said alkali is sodium bicarbonate (“salt of a carbonic acid”), which produces hydroxide ions which promotes coagulation (“promoting the formation of a coagulum in situ”) (Column 4, lines 5-19). Lamensdorf discloses addition of the composition to a predetermined volume of water in a bottle, drum, or reservoir (Column 8, lines 7-11).  After addition of the composition, flocculation takes place, followed by filtration to remove the flocculated solids from the water (Column 6, line 63 through Column 7, line 21). 
Lamensdorf does not teach the recited step-wise addition; however, there is no evidence that such an addition order is critical. It has been held that in general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes. Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959).

Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Asaff Torres et al. (U.S. Patent Publication # 2015/0368138) in view of Collins et al. (U.S. Patent Publication # 2012/0125859), hereinafter “Asaff Torres” and “Collins”.
With respect to claims 1-6, Asaff Torres teaches a method of treating wastewater commonly known as nejayote from the nixtamal and masa industry (Abstract), comprising adjusting the temperature and neutralizing the nejayote to a lower pH, followed by flocculating and separating the insoluble fraction (Abstract; Fig. 1; Paragraph [0014]). Asaff Torres discloses 2 (described as a compound that contains and/or adds a carbonate ion to a solution of water in the “Definition of Terms” in the Specification) is added to lower the pH, followed by addition of anionic or cationic flocculant to flocculated the suspended solids (“contaminants”) and separation of flocculated solids from the wastewater (Paragraph [0019]). 
Asaff Torres does not specifically teach addition of both anionic and cationic flocculant as claimed. 
Collins teaches addition of anionic and cationic flocculant (Paragraph [0010]). 
It would have been obvious to one of ordinary skill in the art to add anionic and cationic flocculant as taught by Collins instead of anionic or cationic flocculant taught by Asaff Torres because Collins discloses that addition of anionic and cationic flocculant to stillage allows for agglomeration of materials that would otherwise be suspended in the stillage, and reduces energy needed to process the stillage (Abstract; Paragraph [0032]). The ordinary artisan would have recognized the similarity in wastewater composition between stillage and nejayote, as both result from the processing of corn kernels, and both contain suspended and dissolved solids (see Collins: Paragraphs [0003, 0004] and see Asaff Torres: Paragraphs [0008, 0009]), and have found that both references have a shared goal of separating the suspended solids through flocculation and separation steps (see Collins: Paragraphs [0008, 0010], see Asaff Torres: Paragraph [0014]). It is further noted that both anionic and cationic flocculants are disclosed as being consistent with the method of Asaff Torres (Paragraph [0019]), and similar “GRAS” flocculants are used in the methods of both Collins and Asaff Torres (see Collins: Paragraph [0038], and see Asaff Torres: Paragraph [0019]: polyacrylamides). 
The above modification results in addition of anionic and cationic flocculant; since there is only three ways of adding, anionic first, both together, cationic first, it is submitted that Asaff Torres in view of Collins teaches the recited order of flocculants with “sufficient specificity” that one of ordinary skill in the art would arrive at the claimed combination. Moreover, one of . KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007).
Regarding the limitations “promoting the formation of a coagulum”, the Examiner submits that this would be the necessary result of addition of compound consistent with “a salt of a carbonic acid” as defined in the Specification, to the very same nejayote that is claimed. 
Regarding claims 7 and 8, Asaff Torres in view of Collins does not specifically teach adjusting the temperature before addition of the salt of carbonic acid, but also teaches that incoming nejayote is at a temperature of between 70-90°C (see Asaff Torres: Paragraph [0019]); at least some loss of heat would be obvious and expected to one of skill in the art.  Additionally, it has been held that differences in temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such temperature is critical. The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of ranges is the optimum combination of values (MPEP 2144.05.II.A.).
Regarding claims 9 and 10, Asaff Torres in view of Collins discloses addition of CO2 to lower the pH prior to addition of any flocculant (see above), wherein the pH is in the range of 6.5 to 8 (“below 11”) (see Asaff Torres: Paragraph [0019]). 
With respect to claims 11 and 12, the Examiner submits that Asaff Torres/Collins teaches the recited method, and additionally reiterates that the adjustment of temperature would have been obvious to the ordinary artisan, as at least some heat loss would be expected; furthermore, it has been held that differences in temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such temperature is critical. The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of ranges is the optimum combination of values (MPEP 2144.05.II.A.).
2 to lower the pH prior to addition of any flocculant (see above), wherein the pH is in the range of 6.5 to 8 (“below 11”) (see Asaff Torres: Paragraph [0019]). 
With respect to claim 14, Asaff Torres in view of Collins teaches that the pH is in the range of 6.5 to 8 (see Asaff Torres: Paragraph [0019]), which is below the recited range “10.0-10.3”; however, there is no data which shows that the recited pH range is critical. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality. In re Aller, USPQ 233 (CCPA 1955).
With respect to claim 15, Asaff Torres in view of Collins discloses that the nejayote is in tank TA-A before addition of flocculant (see Asaff Torres: Paragraph [0019]; Fig. 2). 
With respect to claims 16 and 17, Asaff Torres in view of Collins discloses that the (cationic) flocculant is dosed at 15-50 ppm (see Asaff Torres: Paragraph [0019]), and Collins discloses 50-500 ppm for anionic polymer (Paragraph [0061]), both discrete ranges in the claimed ranges.
With respect to claim 18, Asaff Torres in view of Collins discloses stirring (“agitation”) after addition of the cationic flocculant (see Asaff Torres: Paragraph [0019]).  
With respect to claims 19 and 20, Asaff Torres in view of Collins discloses decanting centrifugation, filtration, flotation, or any combination to remove flocculated solids (see Asaff Torres: Paragraph [0019]). 
With respect to claims 21 and 22, the Examiner submits that Asaff Torres in view of Collins renders obvious all the actively recited method steps, as discussed above in detail. Designating the flocculated solids as “animal feed” is considered to be an intended use of the flocculated solids obtained by the method of Asaff Torres in view of Collins; however, Asaff Torres teaches that the flocculated solids are used for animal feed (Paragraph [0019]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARE M PERRIN whose telephone number is (571)270-5952. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLARE M PERRIN/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        18 November 2021